           Case 4:20-cv-01308-JM Document 18 Filed 05/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JOSEPH TEMPLIN                                                                          PLAINTIFF
#601154

V.                                  No. 4:20-cv-01308-JM-JTR

LANCE BONDS, Sheriff,
Stone County                                                                         DEFENDANT


                                               ORDER

       The Court has reviewed the Proposed Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray.            No objections have been filed.      After careful

consideration, the Court concludes that the Recommendation should be, and hereby is, approved

and adopted in its entirety as this Court’s findings in all respects.

       Plaintiff Joseph Templin has not complied with either the Court’s: (1) November 5, 2020

Order advising him of his duty to promptly notify the Court of any address changes; or (2) March

16, 2021 Order directing him to file a free-world application to proceed in forma pauperis due to

his release from incarceration. Doc. 13.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 10th day of May, 2021.




                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
